Form: Dismiss TRAP 42.2 Appellant's Motion






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



TEXAS DEPARTMENT OF FAMILY
AND PROTECTIVE SERVICES,

                            Appellants,

v.

CRISTINA SCHAFFINO and MARY ANN
TREJO,

                            Appellees.

§

§

§

§

§

No. 08-06-00231-CV

Appeal from the

County Court at Law No. 5

El Paso County, Texas 

TC# 2004-4180





MEMORANDUM  OPINION

            Pending before the Court is the Appellant’s motion to dismiss their appeal against
Appellees Cristina Schaffino and Mary Ann Trejo.  Appellant represents to this Court that there
is no longer a controversy between the parties because Appellees have non-suited the underlying
case of this interlocutory appeal.  Appellant has complied with the requirements of Tex.R.App.P.
42.1(a)(1).  We have considered this cause on Appellant’s motion and conclude that the motion
should be granted.  Therefore, the motion is hereby GRANTED and the appeal is DISMISSED
for mootness.


February 15, 2007
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.